Citation Nr: 0424103	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain from May 6, 1993, to May 17, 1996.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain, effective May 18, 1996.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which increased the rating for the veteran's 
lumbosacral strain to 10 percent, effective May 6, 1993. The 
veteran appealed for a higher rating. During the pendency of 
the appeal, he was assigned a 40 percent rating, effective 
from May 18, 1996.  In an August 1998 decision, the Board 
denied the appeal.

The veteran appealed the Board's August 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a March 1999 Order, the Court, pursuant to a joint motion, 
vacated the Board's decision. Thereafter, the Board remanded 
the claim in February 2000 for additional development.

Following this additional development, the Board issued a 
decision in February 2003 which denied the appeal.  However, 
it was subsequently discovered that additional evidence had 
been submitted to the RO that was constructively of record at 
the time the Board promulgated this decision, but was not 
actually part of the evidence assembled for the Board's 
reviewed.  Accordingly, in March 2003 the Board issued a 
decision which vacated the February 2003 decision in its 
entirety, and readjudicated the merits of the underlying 
claims, to include consideration of the additional evidence 
submitted directly to the RO.

The veteran appealed the Board's March 2003 decision to the 
Court.  By an October 2003 Order, the Court, pursuant to a 
motion of the Secretary of Veterans Affairs, vacated the 
Board's decision. 

The below action is directed for purposes of compliance with 
the Court's October 2003 Order.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

By an October 2003 Order, the Court of Appeals for Veterans 
Claims granted a motion of the Secretary of Veterans Affairs 
to vacate and remand the veteran's claim to the Board of 
Veterans Appeals.  The purpose of the remand was to consider 
whether RO consideration and issuance of a Supplemental 
Statement of the Case (SSOC) was required for evidence 
received by the RO and forwarded to the Board during the 
pendency of this appeal.  The Secretary noted that the record 
was not clear as to what the evidence was or when the 
evidence was received by the RO, and therefore which 
regulations should apply in consideration of whether initial 
consideration by the RO and issuance of an SSOC was required.  

From a close review of the record, the likely relevant 
sequence of events appears to be as follows:  

?	The RO issued a Supplemental Statement 
of the Case in September 2002.

?	In a November 2002 letter to the RO, the 
veteran's attorney contended that a 
September 2000 VA examination report and 
its addenda did not satisfy the 
requirements of the joint motion which 
was the basis for the Court's March 1999 
Order.  In essence, it was contended that 
the examination report did not adequately 
evaluate the affect of pain on limitation 
of motion as required under DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 
the attorney contended that the evidence, 
including an attached September 2002 X-
ray report, showed that the veteran's 
spine had worsened over the years.  For 
example, it was noted that the September 
2002 X-ray showed a 5 mm displacement at 
the L4-5 level, while the earlier May 
1996 X-ray showed a 1.5 mm displacement.  
Moreover, the attorney indicated that the 
veteran should be evaluated pursuant to 
Diagnostic Code 5293, for intervertebral 
disc syndrome.  The September 2002 VA X-
ray sent as an attachment to the 
veteran's letter revealed defects in the 
pars interarticularis at L4 with 
approximately 5 mm of anterior 
displacement of L4 on L5.  Also, there 
were some generalized anterior 
osteophytes noted throughout the lumbar 
spine.  Overall impressions were 
spondylolysis L4, with spondylolisthesis 
L4 on 5; and mild degenerative spurring.  
(As the September 2002 X-ray report is no 
longer in the claims file [see below], 
the above information was taken from the 
factual background section of the Board's 
now-vacated March 2003 decision.)

?	In December 2002, the RO forwarded the 
case to the Board of Veterans' Appeals 

?	In February 2003, the Board issued as 
decision denying the veteran's claim.

?	Some time during the February 2003 to March 
2003 time frame, the Board received from the 
RO the attorney's above-discussed November 
2002 letter and the accompanying September 
2002 VA X-ray report.

?	In March 2003, the Board vacated its 
February 2003 decision and issued a March 
2003 decision considering the newly 
received evidence and again denying the 
veteran's claim.  

?	At some point between March 2003 and 
July 2003, the November 2002 letter from 
the veteran's attorney and the 
accompanying September 2002 VA X-ray 
report were lost or misplaced by VA and 
had become disassociated from the claims 
file.

?	In July 2003, certified lists prepared 
for purposes of the veteran's appeal 
before the Court of Appeals for Veterans 
Claims did not include the November 2002 
letter of the veteran's attorney and the 
accompanying September 2002 VA X-ray 
report, leading the Board to its current 
conclusion that by July 2003 these 
documents had likely been lost or 
misplaced by VA and had become 
disassociated from the claims file.

?	In October 2003, the Court vacated the 
Board's March 2003 decision and remanded 
the case to the Board, for purposes of 
determining why issuance of a 
Supplemental Statement of the Case was 
not required in light of the evidence 
received with the veteran's attorney's 
November 2002 letter.

Pursuant to the Court's Order, the Board finds that the 
letter from the veteran's attorney was apparently received by 
the RO in November 2002, while the claims file was still in 
possession of the RO (the case was forwarded to the Board in 
December 2002), and that there is no indication that the 
September 2002 VA X-ray report had been received by the RO 
and considered at the time of its September 2002 issuance of 
the Supplemental Statement of the Case.  (Some September 2002 
VA treatment records were obtained prior to issuance of the 
September 2002 SSOC, but there is no indication that the 
September 2002 VA X-ray report of the lumbar spine was then, 
or is now, of record.)  The agency of original jurisdiction 
(RO) must furnish the appellant a supplemental statement of 
the case if the RO, as in this case,  receives additional 
pertinent evidence after a statement of the case and before 
the appeal is certified to the Board and transferred to the 
Board.  See 38 C.F.R. § 19.31(b) (2003).  

Further, the Board did not document its rationale for not 
remanding the claim in March 2003 for issuance of a 
Supplemental Statement of the Case in light of the newly 
received evidence, and does not have current possession of 
the attorney's November 2002 letter and the accompanying 
September 2002 X-ray report.  Accordingly, the Board cannot 
at this time make any supportable legal argument as to why a 
remand is not required for again obtaining a copy of the 
September 2002 VA X-ray report, and, if possible, of the 
attorney's November 2002 letter to the RO, and requiring 
issuance of a Supplemental Statement of the Case by the RO in 
light of the newly received evidence.

Additionally, the RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)). 

In view of the foregoing, this case must be REMANDED for the 
following action:	

1.  The RO should obtain a copy of the 
September 2002 VA X-ray report discussed 
above and in the Board's now-vacated 
March 2003 decision, and seek to obtain 
from the veteran's attorney a copy of his 
November 2002 letter to the RO and any 
attachments submitted with the letter.

2.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issues 
on appeal with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC)  issued in September 2002.

5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the September 
2002 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


